In an action to rescind a contract for the purchase and sale of real property and to recover the down payment and expenses, in which defendant counterclaimed for specific performance, judgment rescinding the contract and awarding plaintiff the sum of $1,165.75 and dismissing defendant’s counterclaim on the merits unanimously affirmed, with costs. Defendant’s proposed findings of fact numbered 13 and 14 are reversed because they are without evidence to support them and are inconsistent with the judgment, and defendant’s conclusions of law numbered 5 and 6 are reversed because they are not necessary to the decision. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.